DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
This application is a DIV of 13/932768; however, the filed claims are substantially the same as the elected claims of the ‘768 application, and not of the non-elected groups identified by the restriction requirement.  Consequently, this application will be treated as a CON application, and prohibition against non-statutory double patenting rejections under 35 U.S.C. 121  does not apply, as the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement.  See MPEP 804.01 (B). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 27-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 27 and 50, claim 27 is directed to a system and claim 50 is directed to a method.  Claim 27 recites sending the user sensitive information without retrievably storing the user sensitive information, receiving authorization information related to the user sensitive information… based upon real time authorization, and generating an output related to the received authorization information.  Claim 50 additionally recites obtaining user sensitive information, and similarly recites causing …to…send the user sensitive information and without retrievably storing the user sensitive information, and …receive authorization information related to the user sensitive information based upon real time authorization; and causing … to generate an output related to the received authorization information.
The limitations of obtaining data, sending data without retrievably storing the data, receiving authorization information related to the data based upon real time authorization, and generating an output related to the received authorization information, comprise an abstract idea of an performing an authorization, which is a certain method of organizing human activity comprising commercial or legal interactions.  Other than reciting via the Internet, to said wireless network router, via said wireless transceiver, via said output device, at least one device comprising an output device, an input device, a processor coupled to said output device, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to marketing and sales.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of a wireless network router coupled to the Internet; at least one device comprising an output device, an input device, a wireless transceiver, a processor coupled to said output device, input device, and wireless transceiver.  These elements are recited i.e., as generic computer elements of a wireless network router, an input device, an output device, a wireless transceiver, a processor, performing generic computer element functions of obtaining data, sending data without retrievably storing the data, receiving data and generating an output related to the received data) such that the limitations reciting functions of the computer elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the abstract idea to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a wireless network router coupled to the Internet; at least one device comprising an output device, an input device, a wireless transceiver, a processor coupled to said output device, input device, and wireless transceiver, amount to no more than generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of obtaining, sending, receiving and generating data and therefore implementing the abstract idea cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 28-41, 52-61 recite sends PIN information without retrievably storing the PIN information, sends the user sensitive information and the PIN information without displaying the user sensitive information and the PIN information, cooperates …to use encryption, storing a private key for the encryption, storing restaurant menu data, sending debit personal identification number (PIN) information… without retrievably storing, sending using encryption.  These limitations serve only to further describe the implemented abstract idea.  The further limitations of the user sensitive information comprises a personal identification number (PIN), the user sensitive information comprises a password, comprise data description, not method steps or structural elements, and do not add significantly more to the abstract idea.  The additional elements of personal identification number (PIN) input device, a display, a debit personal identification number (PIN) input device, a transaction device reader, a wireless local area network (WLAN) transceiver, a cellular telephone transceiver, a wireless Bluetooth transceiver, a radio transceiver/transmitter, a volatile memory, at least one tamper resistant structure associated with said volatile memory, a Secure Sockets Layer (SSL) protocol, an order entry input device, a touch screen display, a printer, a screen display, a touch screen display, a screen display,  a keypad, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to an abstract idea of an performing an authorization, which is a method of organizing human activity comprising commercial or legal interactions; specifically, obtaining data, sending data without retrievably storing the data, receiving authorization information related to the data based upon real time authorization, and generating an output related to the received authorization 
Accordingly, claims 27-61 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


 Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 27, and 50, claim 27 recites, “…wireless transceiver for wirelessly sending the user sensitive information to said wireless network router via said wireless transceiver and without retrievably storing the user sensitive information…,” and claim 50 recites, causing a wireless transceiver to wirelessly send the user sensitive information and without retrievably storing the user sensitive information.  However, Applicant’s specification 
These disclosures indicate such information is temporarily stored and then deleted from memory, but do not specifically disclose that the data is not retrievably stored.  Claims 27 and 50 therefore contain subject matter which was not described in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Dependent claims 28-49 and 51-61 inherit the same deficiency and are rejected for the same reason.
Dependent claims 28, 30, 51, 53 also recite this language (28: processor also wirelessly sends PIN information without retrievably storing the PIN information; 30: processor also wirelessly sends debit PIN information without retrievably storing the debit PIN information; 51: wirelessly sending personal identification number (PIN) information obtained from a PIN input device and without retrievably storing the PIN information; 53: wirelessly sending debit personal identification number (PIN) information obtained from a debit PIN input device and without retrievably storing the debit PIN information.) and are rejected for the same reason.
For purposes of examination, 'not retrievably stored’ is interpreted to mean “stored in volatile memory and deleted when system is reset or when no longer needed.”
 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 27-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 27, 28, 30, 50, 51, 53, the claims disclose transmitting data without ‘retrievably storing’ the data.  This language is unclear, since the data must be at least temporarily stored prior to transmission or processing.  The claims are therefore unclear and indefinite.  Dependent claims 28-49 and 51-61 inherit the same deficiency and are rejected for the same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 27, 31, 36, 40-43, 45-46,  50, 54, 59,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 3, attached as PDF), hereinafter referred to as ‘PCIDSS’, in further view of Hernblad (US Publication 2004/0054592). 
With regard to claims 27 and 50, Dietz et al. disclose A system for wireless order entry ([9])and real time authorization ([[42]-[44], Figure 7) via the Internet ([84]) …coupled to the Internet ([84]); and at least one device comprising an output device ([9], [83]), an input device for obtaining user sensitive information ([9], [77], Figure 16 #1620,  [83]), a wireless transceiver ([45]), and a processor coupled to said output device, input device, and wireless transceiver ([81]-[83], Figure 17)  for wirelessly sending ([9], [77], Figure 16, # 1620) the user sensitive information ([43]) …via said wireless transceiver (¶¶ [0030], [0036], [0047]. Figures 1-5)…and wirelessly receiving authorization information related to the user sensitive information … via said wireless transceiver based upon real time authorization (¶ [0044], Figure 7 # 760, Figure 16 # 1645) , and generating an output related to the received authorization information via said output device (¶¶ [78], [79], Figure 16).
Dietz does not specifically disclose transmitting the user sensitive information without retrievably storing the user sensitive information.  However, PCIDSS discloses without retrievably storing the user sensitive information (3.1-3.2.3, page 4).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry 
Dietz discloses the wireless order entry and real time authorization device/system as above, where the device is configured to wirelessly communicate with restaurant server and further discloses order entry and real time authorization.  However, Dietz does not specifically disclose a wireless network router.  However, Hernblad discloses order entry devices connected to establishment server and Internet via a wireless network router ([107], Figure 2.)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, with the further modification of the wireless router as disclosed by Hernblad because such routers would enable parties with different ISPs to connect (See Hernblad, [107]).
With regard to claims 31 and 54, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, and Dietz further discloses said input device comprises a transaction device reader ([43]).
With regard to claims 36 and 59, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, and Hernblad further discloses  said processor cooperates with said wireless transceiver to use encryption (¶¶ [45], [379]).   
With regard to claim 40, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, and Dietz further discloses further comprising an order entry input device ([9]) coupled to said processor 
With regard to claim 41, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 40 as discussed above, and Dietz further discloses said order entry input device comprises a touch screen display ([9]).
With regard to claim 42, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said input device comprises a touch screen display ([9]).
With regard to claim 43, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, and Dietz further discloses further comprising a memory coupled to said processor ([82], [83]) for storing restaurant menu data ([8], [46], [55], [56]).
With regard to claim 45, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said output device comprises a screen display ([44], Figure 7, #760).
With regard to claim 46, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said output device comprises a touch screen display ([9]).


Claims 28, 32, 34, 35, 44, 47, 48, 49, 51, 55, 57, 58, 60, 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page .
With regard to claims 28 and 51, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, and Dietz further discloses input/output devices coupled to said processor ([81]-[83], Figure 17), but Dietz does not specifically disclose an input device for PIN information, or sending PIN information.  However, Melick discloses further comprising a personal identification number (PIN) input device ([37], Figure 2, #232) coupled to said processor ([57]); and wherein said processor also wirelessly sends ([63], [53]) PIN information [37], [42], [46], [54]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the PIN features as disclosed by Melick because requiring a PIN to be sent would enhance the security of the system and improve customer satisfaction  (see Melick, [46]).
With regard to sending without retrievably storing the PIN information, Melick discloses sending the PIN information, and PCIDSS discloses sending data without retrievably storing (3.1-3.2.3, page 4) as discussed above. 
With regard to claims 32 and 55, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a wireless local area network (WLAN) transceiver. However, Melick discloses said wireless transceiver comprises a wireless local area network (WLAN) transceiver (¶¶ 0028], [0056]).  It would have been obvious to one of ordinary skill in the art at 
With regard to claims 34 and 57, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a wireless Bluetooth transceiver.  However, Melick discloses said wireless transceiver comprises a wireless Bluetooth transceiver ([28]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the wireless Bluetooth receiver feature as disclosed by Melick because using an industry-standard protocol would facilitate method/system implementation (see Melick, [28], [56]).
With regard to claims 35 and 58, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a radio transceiver/transmitter.  However, Melick discloses said wireless transceiver comprises a radio transceiver/transmitter ([28]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as 
With regard to claim 44, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, but do not specifically disclose said output device comprises a printer. However, Melick discloses said output device comprises a printer ([7], [28], [39], Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the printer feature as disclosed by Melick because customers would appreciate the convenience of the hard-copy receipt (see Melick, [28]).
With regard to claims 47 and 60, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose wherein the user sensitive information comprises a personal identification number (PIN).  However, Melick discloses wherein the user sensitive information comprises a personal identification number (PIN) 
With regard to claim 48 and 61, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose wherein the user sensitive information comprises a password.  However, Melick discloses wherein the user sensitive information comprises a password ([46]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the password feature as disclosed by Melick because requiring a password would enhance the security of the system and improve customer satisfaction  (see Melick, [46]).
With regard to claim 49, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claim 27 as discussed above, but do not specifically disclose said input device comprises a keypad. However, Melick discloses said input device comprises a keypad ([37]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the keypad as disclosed by Melick because such a device could be incorporated with a security guard, therefore enhancing data-entry security and increasing customer satisfaction. 


Claims 29 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data .
With regard to claims 29 and 52, Dietz, in view of PCIDSS, in further view of Hernblad and Melick, disclose the limitations of claims 28 and 51 as discussed above.  Dietz further discloses said output device comprises a display ([42], Figure 7); wherein said processor also wirelessly sends the user sensitive information ([9], [77], Figure 16, # 1620; [43], [30], [36], [47]. Figures 1-5), as discussed above, and further discloses without displaying the user sensitive information (Figure 7, customer information is not displayed).  Melick further discloses wherein said processor also wirelessly sends the PIN information ([37], [42], [46], [53], [54], [63]), as discussed above, but Melick does not specifically disclose sending the data without displaying the… the PIN information on said display.
However, Lun Yip discloses said processor also wirelessly sends the PIN information without displaying the user sensitive information and the PIN information on said display (¶¶ [0014]-[0018], [0028], [0029], [0047], and Figures 6, 7).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, as modified by the PIN features as disclosed by Melick, with the non-display features as disclosed by Lun Yip because preventing the customer's sensitive information and PIN from being displayed would improve the security of the system and increase customer satisfaction.



Claims 30, 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Hernblad (US Publication 2004/0054592), in further view of Melick (US Publication Number 2004/0167820), in further view of Cohen (US Publication 2005/0116028). 
With regard to claims 30 and 53, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, and Dietz further discloses input/output devices coupled to said processor ([81]-[83], Figure 17), but Dietz does not specifically disclose an input device for PIN information, or sending PIN information.  However, Melick discloses further comprising a personal identification number (PIN) input device ([37], Figure 2, #232) coupled to said processor ([57]); and wherein said processor also wirelessly sends ([63], [53]) PIN information 
Melick discloses the PIN input device and wirelessly sending the PIN information, but does not specifically disclose a debit personal identification number (PIN) input device coupled to said processor; and wherein said processor also wirelessly sends debit PIN information without retrievably storing the debit PIN information.  It is noted that the ‘debit’ serves only to describe the PIN, and the claims do not recite a functional relationship between either of the type of PIN (debit or otherwise) and the input device, or the sending step.  However, in the interest of compact prosecution, it is provided that Cohen discloses, in the background section, that the prior art discloses a debit personal identification number (PIN) input device and sends debit PIN information ([5]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, as modified by the PIN features as disclosed by Melick, with the further modification of application to a debit card, as disclosed by Cohen, because a debit card would facilitate online transactions and increase customer base and satisfaction (see Cohen [3], [5]).
With regard to sending without retrievably storing the debit PIN information, Melick discloses sending the PIN information, Cohen discloses debit PIN information, and PCIDSS discloses sending data without retrievably storing (3.1-3.2.3, page 4) as discussed above. 


 Claims 33, 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data .  
With regard to claims 33 and 56, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 27 and 50 as discussed above, and Hernblad further discloses said wireless transceiver comprises a … telephone transceiver ([27], [45], Figure 3).  However, Hernbald does not specifically disclose the phone comprises a cellular telephone.  However, Sabapathypillai discloses said wireless transceiver comprises a cellular telephone transceiver ([55]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the further modification of incorporating a customer’s cellular phone in the method/system as disclosed by Sabapathypillai because such a method/system would decrease set-up costs for establishments and reduce loss due to equipment theft (See Sabapathypillai, [5], [2]-[4]).


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Hernblad (US Publication 2004/0054592), in further view of  Castueil et al. (US Publication Number 2002/0194133).
With regard to claim 37, Dietz, in view of PCIDSS, in further view of Hernblad, disclose the limitations of claims 36 as discussed above, and Hernblad further discloses using encryption to secure sensitive data ([45], [379], as discussed above), but does not specifically disclose a volatile memory coupled to said processor and storing a private key for the encryption.  However, Castueil discloses a volatile memory coupled to said processor and storing a private key for the encryption (¶ [0023]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, with the further modification of storing a key for encryption as disclosed by Castueil, because incorporating encryption means would improve security of the system and increase customer satisfaction.  


 Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Hernblad (US Publication 2004/0054592), in further view of  Castueil et al. (US Publication Number 2002/0194133), in further view of Melick (US Publication Number 2004/0167820).
With regard to claim 38, Dietz, in view of PCIDSS, in further view of Hernblad and Castueil, disclose the limitations of claim 37 as discussed above.  Castueil further discloses at least one tamper evident structure associated with said volatile memory (¶ [0023]), but does not tamper resistant structure (¶ [0061] and Figure 13, # 1375).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by Hernblad, as modified by the technique of storing a key for encryption as disclosed by Castueil, with the tamper-resistant structure as disclosed by Melick because such a feature would enhance security and increase customer satisfaction. 


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Hernblad (US Publication 2004/0054592), in further view of von Mueller et al. (US Publication Number 2006/0049255). 
 With regard to claim 39, Dietz, in view of PCIDSS, in further view of Hernblad and Castueil, disclose the limitations of claim 27 as discussed above, but do not specifically disclose SSL protocol.  However, von Mueller discloses said processor sends and receives information via a Secure Sockets Layer (SSL) protocol (¶¶ [0071]-[0072]).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the feature of not retrievably storing sensitive data as disclosed by PCIDSS, as modified by the wireless router as disclosed by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685